Title: To James Madison from Edward Jones, 8 February 1802
From: Jones, Edward
To: Madison, James


					
						Sir
						February 8th. 1802.
					
					Above is Copy of my last in which I mentioned the inadequeacy of the provision for sick Seamen.  I have frequent applications from invalid Seamen arriving here from little ports in the Island where they have been left by their Captains with the fever.  In Such a Situation it is difficult to get them on board of Vessels as it endangers the Crew.  You will therefore please to say in what manner they shall be provided for.  This Island has for some months past been very unhealthy, and has carried off a number of Americans.  Indeed the situation of this place is extremely unhealthy.  Very respectfully, I have the Honor to be Sir your mo. Obt. & very Hble Sert.
					
						Edwd. Jones
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
